DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1, 8, and 15 are directed to a method (process), a system (machine or manufacture), and a non-transitory computer readable storage medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.
If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 8, and 15 recite abstract limitations, including “determining a skin increase threshold for a given period of time…collecting historical production data that is indicative of observed production characteristics for the hydrocarbon well over the given period of time; determining, based on the historical production data, a skin profile that is indicative of a change in a skin of the hydrocarbon well over the given period of time; determining whether the change in the skin of the hydrocarbon well over the given period of time exceeds the skin increase threshold; and identifying, in response to determining that change in the skin of the hydrocarbon well over the given period of time exceeds the skin increase threshold, the hydrocarbon well as a candidate well for stimulation…determining an observed production flow rate for the hydrocarbon well; determining a predicted production flow rate of the hydrocarbon well that corresponds to the hydrocarbon well having a skin of zero; determining stimulation parameters that define parameters for a stimulation operation to remediate the wellbore of the hydrocarbon well; determining, based on the stimulation parameters, a cost of the stimulation operation for the hydrocarbon well; determining, based on the observed production flow rate and the predicted production flow rate, a predicted increase in production flow rate that is attributable to the stimulation operation; and determining, based on the cost of the stimulation operation for the hydrocarbon well and the predicted increase in production flow rate that is attributable to the stimulation operation, a marginal production cost for increased production attributable to the stimulation operation; selecting, based on the marginal production costs for the hydrocarbon wells and from the hydrocarbon wells identified as candidate wells for stimulation, a hydrocarbon well to be stimulated”.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, other than reciting “by a processor”, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of generic computing elements does not take the claim out of the mental process grouping. Furthermore, as discussed in MPEP §2106.04(a)(2)(III)(A), claims directed toward a mental process include claims to “‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 199 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”. Thus, the claims recite an abstract idea.
If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 also recites the additional element of “conducting a stimulation of the hydrocarbon well selected”. Claim 8 recites the additional elements of “a well production system”, “a well control system”, and “controlling the well production system to conduct a stimulation of the hydrocarbon well selected”. Claim 15 also recites the additional elements of “a non-transitory computer readable storage medium”, “a processor”, and “controlling the well production system to conduct a stimulation of the hydrocarbon well selected”.
The functions of the well production system, well control system, processor and supporting system components (i.e. non-transitory machine-readable storage medium) are additional elements whose functions are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. The step of conducting a stimulation, including the step of controlling the system to conduct the stimulation, amounts to insignificant extra-solution activity. 
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements of the well production system, well control system, processor and supporting system components amount to mere instructions to apply the exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the specification notes that the well control system and associate processing is a generic computer [0025, 0043, 0044, 0046]. Furthermore, the well production system is recited at a high level of generality, and, as applied, is a system used in their ordinary capacity to perform production operations, and therefore amount to “apply it.” (see also [0024] which discusses the generality of the system). Examiner also notes that Figure 1 shows (122), the well production system, as a black box drawing indicating the high-level generality of the system.
Regarding the method step of conducting a stimulation, the specification demonstrates the well-understood, routine, conventional nature of this additional element as it describes the additional element in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). For example, the specification discusses in the background section of the application that conducting stimulations is a known and common part of the well production lifecycle of the well [0004]. Furthermore, as taught by NPL Sylvester et al “A Method for Stimulation Candidate Well Selection”, stimulation procedures are “vital to the production operation” (see the first paragraph under “Introduction” heading). 
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

	Regarding claims 2, 9, and 16, the limitation of an “acid injection type stimulation” is insufficient to provide a practical application given the high level of generality, and, as noted above, is merely limiting the well-understood, routine, and conventional process with something is just as well-understood, routine, and convention as cited above in the specification and discussed in the rejection of claims 1, 8, an 15 above.
	Regarding claims 3, 4, 10, 11, 17, and 18, the limitations of “determining a predicted production flow rate…[by] conducting a simulation of the hydrocarbon well” are further directed to a method encompassing a mental process, as described above in regards to claim 1.
Regarding claims 5, 6, 12, 13, 19, and 20, the recitation of the specific variables and data limitations are insufficient as “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas (See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). Similar to claims 1 and 11, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Regarding claims 7, 14, and 21, the recitation of “generating an ordered ranking” is further directed to a method of organizing human activity/mental process, as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Sylvester et al “A Method for Stimulation Candidate Well Selection” hereinafter referred to as Sylvester and Official Notice.
Regarding claim 1, Sylvester discloses a method of developing a hydrocarbon well (see abstract), the method comprising: determining a skin increase threshold for a given period of time (see paragraph under “2. The Causes of Formation Damage” wherein skin is finalized after observing pressure drop over time, therefore the ending skin factor is considered the increase threshold for each well); for each of two or more hydrocarbon wells (seven are considered as noted at least Tables 1-3): collecting historical production data that is indicative of observed production characteristics for the hydrocarbon well over the given period of time (the collected data over the production of the well prior to stimulation, therefore historical data over a period of time, is shown on Table 1); determining, based on the historical production data, a skin profile that is indicative of a change in a skin of the hydrocarbon well over the given period of time (as shown on Figure 2, and as cited above wherein skin is noted as pressure drop over time, the skin profile representing that change is determined and listed in the table as “skin”); determining whether the change in the skin of the hydrocarbon well over the given period of time exceeds the skin increase threshold (as shown on Figure 2, the wells are then ranked based on the change in that skin and the characteristics of the formation); and identifying, in response to determining that change in the skin of the hydrocarbon well over the given period of time exceeds the skin increase threshold, the hydrocarbon well as a candidate well for stimulation (see Figure 2, and the paragraph under “9. Results From The Wells Based on Skin Due to Damage”); for each of the hydrocarbon wells identified as a candidate well for stimulation: determining an observed production flow rate for the hydrocarbon well (see Table 3 - damage production rate); determining a predicted production flow rate of the hydrocarbon well that corresponds to the hydrocarbon well having a skin of zero (see Table 3 - undamaged, which inherently means a skin of zero, production rate); determining stimulation parameters that define parameters for a stimulation operation to remediate the wellbore of the hydrocarbon well (second column of text under “10. Ranking and Candidate Well Selection For Stimulation Based on Potential Gain” - “based on the fact…and can thus later the acid treatment…”; determining, based on the stimulation parameters, a cost of the stimulation operation for the hydrocarbon well (see Table 4 - cost of treatment); determining, based on the observed production flow rate and the predicted production flow rate, a predicted increase in production flow rate that is attributable to the stimulation operation (see Table 4 - increase in production shown); and determining, based on the cost of the stimulation operation for the hydrocarbon well and the predicted increase in production flow rate that is attributable to the stimulation operation, a marginal production cost for increased production attributable to the stimulation operation (see Table 4 - the US$ per BPD added production); selecting, based on the marginal production costs for the hydrocarbon wells and from the hydrocarbon wells identified as candidate wells for stimulation, a hydrocarbon well to be stimulated (see “15. Conclusion”). While Sylvester discusses the background into selecting the well, there is no explicit recitation of actually stimulating the well. Examiner takes Official Notice that this would be an obvious next step as stimulating is considered “vital” (see the first paragraph under “Introduction” heading) to the production process and the application of the analysis performed would be put to use in that case.
Regarding claim 2, Sylvester further teaches an acid injection type stimulation (see “3. What Are the Techniques Available to Remove the Damage from the Formation”).
Regarding claim 3, Sylvester further teaches modeling the production by predicting flow rate after treatment (see the first full paragraph in the second column on the first page “Well screening…”).
Regarding claim 6, Sylvester further teaches accounting for the volume of the acid to be utilized per the well treatment as needed (see the second column of text under “10. Ranking and Candidate Well Selection For Stimulation Based on Potential Gain”) which necessarily accounts for the interval length in order to calculate volume.
Regarding claim 7, Sylvester further teaches ranking the wells (see “Summary of Results” and the various tables) wherein the well selected is based on these findings (see “15. Conclusion”).

Claims 8-10, 13-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sylvester, Official Notice, and Aditya et al US Patent Application Publication 2020/0325889 hereinafter referred to as Aditya.
Regarding claims 8 and 15, Sylvester and Official Notice teach the claimed method as cited above in the rejection of claim 1, and therefore not repeated for brevity sake. Sylvester further teaches artificial lift systems (see “7. Well and Reservoir Description of the Field”) which is a well production system. Sylvester and Official Notice fail to teach a well control system, which is considered to be analogous to a processor, or a non-transitory computer readable medium with instructions that will control the stimulation process. Aditya teaches utilizing a processor and instructions stored on a non-transitory computer readable medium to process modelling and simulations and output a desired candidate well for production operations [0003-0004]. As the Examiner took Official Notice that it would have been obvious to stimulate the well based on the analysis, it would have been obvious to automate that process as taught by Aditya as well as Courts have found that automating process is obvious to one having ordinary skill in the art (see MPEP §2144.04(III)). 
Regarding claims 9 and 16, Sylvester further teaches an acid injection type stimulation (see “3. What Are the Techniques Available to Remove the Damage from the Formation”).
Regarding claims 10 and 17, Sylvester further teaches modeling the production by predicting flow rate after treatment (see the first full paragraph in the second column on the first page “Well screening…”).
Regarding claims 13 and 20, Sylvester further teaches accounting for the volume of the acid to be utilized per the well treatment as needed (see the second column of text under “10. Ranking and Candidate Well Selection For Stimulation Based on Potential Gain”) which necessarily accounts for the interval length in order to calculate volume.
Regarding claims 14 and 21, Sylvester further teaches ranking the wells (see “Summary of Results” and the various tables) wherein the well selected is based on these findings (see “15. Conclusion”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following NPL documents discuss considering skin factor and/or economic reasons when picking candidate wells to stimulate with acid:
Nnanna et al “Important Considerations in Matrix Stimulation Candidate Selection in Niger Delta”
Ugbenyen “An Approach to Stimulation Candidate Selection and Optimization”
Sylvester et al “Justification for Oil Well Stimulation”
Rabbani et al “An experimental study of acidizing operation performances on the wellbore productivity index enhancement”
Farokhi et al “A comprehensive investigation of the pseudo-skin factor for partially completed vertical wells”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672